KIRKPATRICK, Chief Judge.
(1) Fee of court reporter for stenographic transcript, $536.
The new judicial code, 28 U.S.C. § 1920(2) gives the judge discretion to “tax as costs * * * fees of the court reporter for all or any part of the stenographic transcript necessarily obtained for use in the case”.
The trial of this case lasted about a week. A large amount of money was involved. By direction of the Court, the jury returned a special verdict. Both sides filed motions for judgment on the answers to the written interrogatories which made up the special verdict. In my opinion it was necessary that the Court and counsel have a transcript of the testimony in order that the motions on the special verdict be properly disposed of.
While it was convenient and helpful, I do not consider it “necessary” that counsel should obtain the daily copy which was furnished in this case.
*715The defendant received two copies, one the daily copy and also an extra copy. The item of costs includes the charge for both. I think that the defendant is entitled to tax as costs one copy at non-daily rates, which amounts to $254.40. The remainder of the item is disallowed.
(2) Fees and disbursements for a witness brought by the defendant from Beloit, Wisconsin, a round trip of 1900 miles at $.07 a mile.
As to this, I agree with the reasoning of Barnhart v. Jones, D. C., 9 F.R.D. 423, and direct that this item be reduced to $14, which represents the cost of mileage up to 100 miles.